08/31/2021



                                          DA 19-0365                                          Case Number: DA 19-0365



              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 218N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.                                                             AUG 3 1 2021
                                                                     Bowen Greenwood
MONTE BLAIN GOSSARD,                                               Clerk of Suprern,4 Court
                                                                      State of R/lontana


               Defendant and Appellant.



APPEAL FROM:           District Court of the Ninth Judicial District,
                       In and For the County of Toole, Cause No. DC 17-10
                       Honorable Robert G. Olson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Tammy A. Hinderman, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Merle Raph, Toole County Attorney, Chad Parker, Special Deputy County
                       Attorney, Shelby, Montana



                                                    Submitted on Briefs: July 21, 2021

                                                               Decided: August 31, 2021


Filed:


                                            Clerk
Justice Jirn Rice delivered the Opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of non-citable cases published in the Pacific Reporter and Montana

Reports.

¶2     Monte Blain Gossard appeals from the denial of his motion by the Ninth Judicial

District Court, Toole County, at the start of trial, to reattach a pannier to decedent Randy

Prewett's motorcycle, which had been removed during the State's investigation, and his

motion for new trial premised on similar grounds.

       On May 14, 2016, Gossard and Prewett participated by motorcycle in a "poker run,"

a statutorily sanctioned event wherein participants travel to designated casino locations to

obtain a playing card, and eventually accurnulate a poker hand, which is then ranked among

the hands of the participants. See § 23-5-318, MCA. At about 6:45 p.m., having visited at

least six casinos that day and having drank at each one, the two were riding south on

Interstate 15 toward Shelby, Montana, when they passed a commercial truck at a high rate

of speed. The truck was driven by Lisa Worthing, who was also a motorcyclist. Worthing

noted that, as the riders progressed in the left-hand or passing lane, Prewett, riding an

orange motorcycle, led on the outer, leftward section of the lane, while Gossard, on his

blue motorcycle, was "half a bike length" behind Prewett in the inner, right side of the

passing lane. The riders drove around a sharp curve and out of sight of-Worthing, who

                                             2
rounded the curve into a field of motorcycle debris, with Gossard and his bike lying on the

side of the highway, and barely managed to stop without hitting Gossard or his bike. She

called 911 and remained at the scene until authorities arrived.

       Scene investigation revealed that Prewett's motorcycle went off the left side of the

road into and across the median strip, where he hit a divot that ejected him onto the

pavement of the northbound lanes. Gossard's motorcycle also went off the road to the left,

but he stayed along the shoulder before crashing and coming to a stop along the southbound

pavement. Gossard sustained injuries, including a break to his left ankle, and was able to

recover. Tragically, Prewett was pronounced dead at the scene at 7:08 p.m., with an official

tirne of death of 6:45 p.m., indicating his death was instantaneous. The toxicological

analysis on Gossard's blood, drawn at 7:39 p.m., indicated a blood alcohol concentration

of .132, while Prewett registered .159. Neither rider wore a helmet.

       Despite having no memory of the accident, Gossard rnaintained, given his

experience as a rider, that he did not initiate contact with Prewett and cause the accident.

Frorn an analysis of the evidence found on the road and bikes, including scuffs on the left

side of the front wheel of Gossard's motorcycle and rnarkings on the right rear of Prewett's

motorcycle on and near the exhaust pipe, the State concluded that Gossard failed to

negotiate the highway curve and veered into the right side of Prewett's bike, with initial

contact being between the left side of Gossard's front wheel and left foot peg, and Prewett's

right rear exhaust pipe and pannier. On March 14, 2017, the State charged Gossard with

negligent homicide under § 45-5-104, MCA. On July 9, 2018, Gossard filed a motion to

                                              3
allow the jury to view the motorcycles ridden by Gossard and Prewett on the date of the

accident "so that the jury can determine for itself if it was possible for the bikes to have

contact in the manner alleged by the State." The District Court granted the motion on

August 7, 2018.

¶6     On the eve of the trial, which began September 17, 2018, the defense inspected the

motorcycles and discovered the right rear pannier for Prewett's motorcycle, though still

available, had been detached from the rnotorcycle sometime in the two years it had been

held in evidence storage. At an in-charnbers conference the next morning, Gossard

requested the pannier be reattached, arguing the reason for his request for a jury viewing

of the motorcycles was to show the pannier protruded too far beyond the exhaust pipe for

Gossard's front wheel to have made contact with Prewett's motorcycle, as alleged. The

State objected, and the District Court denied the request, explaining it was concerned "that

putting it back would create evidence that never existed," or that "it would not be able to

be put back exactly how it was, and with one of the purposes to put it back being, to have

an expert analyze, or look at something[.]"1 Gossard then withdrew his request for a jury

viewing.




  The in-chambers conference was not recorded or transcribed. In response to an unopposed
rnotion by Gossard to establish the record, this Court ordered consideration of the matter before
the District Court, which held a hearing and supplemented the record for purposes of this appeal.
On October 3, 2020, the court issued an order summarizing what the parties had presented as the
substance of the conference, along with its recollection.
                                                4
¶7    At trial, the State introduced 84 investigative photographs of tire tracks, skid marks,

paint transfers between the motorcycles, and collision marks and impacts. Several expert

witnesses testified in support of the State's theory that, when rounding the curve, the

alcohol-impaired Gossard failed to rnaintain a safe driving distance, closing and striking

the right rear side of Prewett's motorcycle, briefly advancing together but then knocking

Prewett off the roadway. The State offered that Gossard's left broken ankle was consistent

with being caught between the rnotorcycles. The experts opined that the peg protruding

from Gossard's engine bar struck Prewett's right pannier and Gossard's tire struck

Prewett's right exhaust pipe, leaving a tire mark on the hot muffler.          However, no

side-by-side positional measurements or photographs of the two bikes were taken or

presented. The three-day jury trial, held September 17-19, 2018, concluded in a guilty

verdict. Gossard filed a rnotion for new trial, arguing the State had negligently spoiled the

rnotorcycle evidence, and the District Court denied the motion.            Gossard appeals,

challenging the District Court's rulings on the motorcycle evidence.

¶8     A district court has broad discretion to deterrnine the relevancy and admissibility of

evidence and we review those decisions for abuse of discretion. See State v. Walker, 2018

MT 312, ¶ 11, 394 Mont. 1, 433 P.3d 202; State v. Lake, 2019 MT 172, ¶ 22, 396

Mont. 390, 445 P.3d 1211. A court abuses its discretion if it "acts arbitrarily without the

employment of conscientious judgrnent or exceeds the bounds of reason, resulting in

substantial injustice." Walker, ¶ 11 (citing State v. Spottedbear, 2016 MT 243,      ¶ 9, 385

Mont. 68, 380 P.3d 810).     If an abuse of discretion is demonstrated, we then determine

                                              5
whether the abuse constitutes reversible error affecting substantial rights or "was of such

character as to have affected the outcome of the trial." State v. Quinlan, 2021 MT 15, ¶ 16,

403 Mont. 91, 479 P.3d 982 (citing State v. Wilson, 2011 MT 277, ¶ 17, 362 Mont. 416,

264 P.3d 1146) (internal quotations omitted). Where a ruling relies on its interpretation of

a rule of evidence, our review is de novo. Lake, ¶ 22 (citing Walker,,¶ 11). To the extent

that an evidentiary decision generates constitutional concerns, our review is de novo. State

v. Hoff, 2016 MT 244, ¶ 11, 385 Mont. 85, 385 P.3d 945 (citing State v. Patterson, 2012

MT 282, ¶ 10, 367 Mont. 186, 291 P.3d 556).

       Criminal defendants have a constitutional right to "a meaningful opportunity to

present a complete defense." Crane v. Kentucky, 476 U.S. 683, 690, 106 S. Ct. 2142, 2146

(1986); see, e.g., State v. Reams, 2020 MT 326, ¶ 18, 402 Mont. 366, 477 P.3d 1118. "That

opportunity would be an empty one if the State were permitted to exclude competent,

reliable evidence[.]" Crane, 476 U.S. at 690, 106 S. Ct. at 2147 (emphasis added). This

right is not absolute and may be "'abridged by evidence rules that infringe upon a weighty

interest of the accused and are arbitrary or disproportionate to the purposes they are

designed to serve.'" State v. Jay, 2013 MT 79, ¶ 32, 369 Mont. 332, 298 P.3d 396 (quoting

Holmes v. South Carolina, 547 U.S. 319, 324, 126 S. Ct. 1727, 1731 (2006)); accord

Holmes, 547 U.S. at 325-26, 126 S. Ct. at 1731-32 (illustrating "arbitrary" or

"disproportionate" rules); State v. Johnson, 1998 MT 107, ¶ 22, 288 Mont. 513, 958 P.2d

1182 (citing United States v. Scheffer, 523 U.S. 303, 308, 118 S. Ct. 1261, 1264 (1998)).

To ensure that an exclusion of evidence is neither arbitrary nor disproportionate, a court

                                              6
must balance the rule excluding the evidence with the defendant's right to present a

defense, an analysis that "must 'require that the defendant's proffered evidence is not

merely speculative or unsupported.'" State v. Aguado, 2017 MT 54,       ¶ 33, 387 Mont. 1,

390 P.3d 628 (quoting State v. Colburn, 2016 MT 41, ¶ 25, 382 Mont. 223, 366 P.3d 258);

see also State v. Lindberg, 2008 MT 389, ¶ 56, 347 Mont. 76, 196 P.3d 1252 (balancing

rape shield exclusionary rule against defendant's right to present a defense).         The

constitutional deprivation of a defendant's Sixth Arnendment right to present a complete

defense is a trial error subject to harmless error review. State v. Mercier, 2021 MT 12,

¶ 31,, 403 Mont. 34, 479 P.3d 967 (citing United States v. Carter, 907 F.3d 1199, 1210 (9th

Cir. 2018)); see Crane, 476 U.S. at 691, 106 S. Ct. at 2147; accord State v. Van Kirk, 2001

MT 184, ¶1138-40, 306 Mont. 215, 32 P.3d 735 (differentiating "structural errors," which

are automatically reversible, from "trial errors," which are subject to harmless error

analysis).

¶10    Gossard argues the District Court's rulings deprived hirn of a meaningful

opportunity to present a cornplete defense as required by Crane, noting the State presented

no witnesses to the collision itself and no photographs of the two motorcycles side-by-side.

He asks this Court to reverse his conviction, require reattachment of the pannier, and

remand for new trial. Gossard argues that even if reattachment of the pannier "exactly how

it was" failed, the jury could nonetheless have been provided an opportunity to compare

the two bikes side-by-side or in three dimensions substantially as they were, with any

change to the condition being "adequately explained," as we noted in State v. Ingraham,

                                             7
1998 MT 156,    ¶ 95,   290 Mont. 18, 966 P.2d 103. Our statement in Ingraham, ¶ 95,

included a non-exclusive list of factors to be considered by a trial court's discretionary

evidence rulings, but we conclude here that, under the circurnstances, the District Court

did not abuse its discretion, given its, uncertainty about whether the pannier could be

reattached properly on the rnorning of trial, and that expert or even lay opinions rnay be

drawn frorn an improper reattachment.       The District Court had to consider whether

presenting the motorcycles with reattached pannier and an "explanation" of the differences,

if any, may have resulted in juror confusion. See M. R. Evid. 403; State v. Gone, 179 Mont.

271, 276-77, 587 P.2d 1291, 1295 (1978) (reasoning that the risk of misleading the jury

with reconfigured evidence outweighed criminal defendant's right to present cumulative

evidence).

¶11    We further conclude the exclusion of the evidence was not arbitrary or

disproportionate when weighed against Gossard's right to a meaningful opportunity to

present a defense. Aguado, ¶ 33. Gossard offered little beyond his attorney's assertions to

demonstrate what premise he was deprived from establishing that could not have been

presented through the other extensive available evidence, including the motorcycles'

respective positioning. As the State argues, Gossard presented no affidavits, reports, or

potential witness testirnony to support his claim that reattachrnent of the pannier would

have provided an opportunity to contest the State's case not available by way of the other

evidence, because "[a]ll the necessary information needed to recreate the spatial




                                             8
relationships by mathematical estimations and geometric calculations was available to the

defense."

¶12   Assuming arguendo there was error in the ruling, we conclude the error would be

harmless, as a viewing of the motorcycles would have been cumulative of the extensive

photographic evidence presented at the trial. Van Kirk, ¶ 43. We have previously held that

a jury view is unnecessary when extensive evidence in other mediums is exhibited at trial.

Gone, 179 Mont. at 276, 587 P.2d at 1294-95.

¶13    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for mernorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review, which the District Court correctly applied.

¶14    Affirmed.




We concur:




                                              9